UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarter ended March 31, 2009 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from [] to [] Commission file number 1-9876 Weingarten Realty Investors (Exact name of registrant as specified in its charter) TEXAS 74-1464203 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 2600 Citadel Plaza Drive P.O. Box 924133 Houston, Texas 77292-4133 (Address of principal executive offices) (Zip Code) (713) 866-6000 (Registrant's telephone number) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES x NO ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YES ¨ NO ¨ Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer x Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company ¨ (Do not check if a smaller reporting company) Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES ¨ NO x As of April 30, 2009, there were 119,605,247 common shares of beneficial interest of Weingarten Realty Investors, $.03 par value, outstanding. 1 PART I-FINANCIAL INFORMATION ITEM 1.Financial Statements WEINGARTEN REALTY INVESTORS CONDENSED CONSOLIDATED STATEMENTS OF INCOME AND COMPREHENSIVE INCOME (Unaudited) (In thousands, except per share amounts) Three Months Ended March 31, Revenues: Rentals, net $ $ Other Total Expenses: Depreciation and amortization Operating Ad valorem taxes, net General and administrative Total Operating Income Interest Expense, net ) ) Interest and Other Income, net Equity in Earnings of Real Estate Joint Ventures and Partnerships, net Gain onMerchant Development Sales Provision for Income Taxes ) ) Income from Continuing Operations Operating Income from Discontinued Operations Gain on Sale of Property from Discontinued Operations Income from Discontinued Operations Gain on Sale of Property 12 Net Income Less:Net Income Attributable to Noncontrolling Interests ) ) Net Income Adjusted for Noncontrolling Interests Dividends on Preferred Shares ) ) Net Income Available to Common Shareholders $ $ Earnings Per Common Share - Basic: Income from continuing operations adjusted for noncontrolling interests $ $ Income from discontinued operations Net income adjusted for noncontrolling interests $ $ Earnings Per Common Share - Diluted: Income from continuing operations adjusted for noncontrolling interests $ $ Income from discontinued operations Net income adjusted for noncontrolling interests $ $ Comprehensive Income: Net Income $ $ Other Comprehensive Income (Loss): Loss on derivatives - ) Amortization of loss on derivatives Total ) Comprehensive Income Comprehensive Income Attributable to Noncontrolling Interests ) ) Comprehensive Income Adjusted for Noncontrolling Interests $ $ See Notes to Condensed Consolidated Financial Statements. 2 WEINGARTEN REALTY INVESTORS CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) (In thousands, except per share amounts) March 31, December 31, ASSETS Property $ $ Accumulated Depreciation ) ) Property Held for Sale, net - Property, net Investment in Real Estate Joint Ventures and Partnerships, net Total Notes Receivable from Real Estate Joint Ventures and Partnerships Unamortized Debt and Lease Costs, net Accrued Rent and Accounts Receivable (net of allowance for doubtful accounts of $12,365 in 2009 and $12,412 in 2008) Cash and Cash Equivalents Restricted Deposits and Mortgage Escrows Other, net Total $ $ LIABILITIES AND EQUITY Debt, net $ $ Accounts Payable and Accrued Expenses Other, net Total Commitments and Contingencies Equity: Shareholders' Equity: Preferred Shares of Beneficial Interest - par value, $.03 per share; shares authorized: 10,000 6.75% Series D cumulative redeemable preferred shares of beneficial interest; 100 shares issued and outstanding in 2009 and 2008; liquidation preference $75,000 3 3 6.95% Series E cumulative redeemable preferred shares of beneficial interest; 29 shares issued and outstanding in 2009 and 2008; liquidation preference $72,500 1 1 6.5% Series F cumulative redeemable preferred shares of beneficial interest; 140 shares issued and outstanding in 2009 and 2008; liquidation preference $350,000 4 4 Common Shares of Beneficial Interest - par value, $.03 per share; shares authorized: 150,000; shares issued and outstanding: 87,406 in 2009 and 87,102 in 2008 Accumulated Additional Paid-In Capital Net Income Less Than Accumulated Dividends ) ) Accumulated Other Comprehensive Loss ) ) Shareholders' Equity Noncontrolling Interests Total Equity Total $ $ See Notes to Condensed Consolidated Financial Statements. 3 WEINGARTEN REALTY INVESTORS CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (In thousands) Three Months Ended March 31, Cash Flows from Operating Activities: Net Income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Amortization of deferred financing costs and debt discount Equity in earnings of real estate joint ventures and partnerships, net ) ) Gain onmerchant development sales ) ) Gain on sale of property ) ) Distributions of income from unconsolidated real estate joint ventures and partnerships Changes in accrued rent and accounts receivable, net ) Changes in other assets, net ) Changes in accounts payable and accrued expenses ) ) Other, net ) Net cash provided by operating activities Cash Flows from Investing Activities: Investment in property ) ) Proceeds from sale and disposition of property, net Change in restricted deposits and mortgage escrows Notes receivable from real estate joint ventures and partnerships and other receivables: Advances ) ) Collections Real estate joint ventures and partnerships: Investments ) ) Distributions of capital Net cash provided by (used in) investing activities ) Cash Flows from Financing Activities: Proceeds from issuance of: Debt Common shares of beneficial interest, net Principal payments of debt ) ) Common and preferred dividends paid ) ) Debt issuance costs paid ) ) Other, net 26 ) Net cash used in financing activities ) ) Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents at January 1 Cash and cash equivalents at March 31 $ $ See Notes to Condensed Consolidated Financial Statements. 4 WEINGARTEN REALTY INVESTORS CONDENSED CONSOLIDATED STATEMENTS OF EQUITY (Unaudited)
